Citation Nr: 1818676	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-13 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected right shoulder strain with arthritis.

2. Entitlement to an initial compensable rating prior to January 30, 2015 and 10 percent thereafter until August 9, 2017, for service-connected insomnia associated with left shoulder strain status post debridement with arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to May 2006. This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the RO increased the evaluation of the Veteran's insomnia to 10 percent effective January 30, 2015. In a September 2017 rating decision, the RO granted service connection for major depressive disorder to include unspecified anxiety disorder and insomnia with an evaluation of 50 percent effective August 9, 2017 and discontinued the evaluation for insomnia. Therefore, the Board will only address the Veteran's increased rating claim prior to August 9, 2017. 

The Board notes that a March 2014 Statement of the Case indicated that the Veteran's initial 0 percent evaluation for insomnia was increased to 10 percent. However, an effective date was not provided and the RO did not implement the increase. As the Board has granted the initial increase in excess of 10 percent herein, the issue is moot. 

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

The Board recognizes that the Veteran's representative attempts to raise the issue of service connection for sleep apnea at the August 2017 Board hearing, by asserting that it is part and parcel of the claim for an increased evaluation for insomnia. The Board finds that it is not - as service connection for sleep apnea was expressly denied in a June 2006 rating decision which the Veteran did not appeal.  The Veteran's claim to reopen filed in 2011 was based upon a sleep disorder due to pain from his service-connected disabilities; the Veteran expressly stated such.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). A January 2018 rating decision denied entitlement to TDIU.  As the Veteran has not expressed disagreement with the January 2018 rating decision concerning TDIU, and the appeal period has not yet expired, the Board finds that it does not have jurisdiction over this issue.

The issue of an initial rating in excess of 10 percent for right shoulder strain with arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the initial grant of service connection, the Veteran's insomnia associated with left shoulder strain status post debridement with arthritis, has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 30 percent, but no higher, for service-connected insomnia associated with left shoulder strain status post debridement with arthritis have been met. 38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9421-9410 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2017.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2017). Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran's service-connected insomnia associated with left shoulder strain status post debridement with arthritis is rated under 38 C.F.R. § 4.130, DC 9421-9410, effective December 5, 2011. See 38 C.F.R. § 4.27 (2017). These disorders are evaluated using criteria specified by the General Rating Formula for Mental Disorders. 

A 10 percent disability rating contemplates mild and transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria; rather, the focus is on the level of occupational and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442. The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms; the length of remissions; and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2017).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).

The Board notes that in VA treatment records and private treatment records beginning in 2015 indicate that the Veteran was being treated for obstructive sleep apnea and the Veteran indicated trouble with excessive sleepiness. The Board also notes that throughout the period on appeal, the Veteran has indicated depressive symptoms and has received continuous medication for sleep impairment. 

In a September 2011 VA treatment record, the Veteran reported that he had symptoms of sleep apnea, would wake up tired, snore loudly, and felt sleepy during the day. The Veteran also reported that he woke up frequently. 

In a November 2011 VA treatment record, the Veteran attended an overnight sleep study. The Veteran complained of excessive sleepiness, insufficient sleep, snoring, and that he noticed apnea during sleep. The Veteran's patient health questionnaire score was 7 which was suggestive of mild depression. The Veteran reported sleeping five hours and in bed seven hours per day, and 8 out of 10 pain that did not interrupt sleep. The Veteran did not report any violent behavior during sleep. The Veteran was diagnosed with primary snoring and excessive daytime sleepiness of uncertain cause, clinical correlation required. 

In a February 2012 statement the Veteran reported that his inability to sleep was due to his service-connected joint disabilities. He stated that he had chronic and severe daily tiredness that was affecting his qualify of life, ability to stay awake, and ability to focus every day on activities at work and at home. 

In a February 2012 statement, the Veteran's wife reported that the Veteran's pain was preventing him from getting a good night sleep. She reported that the Veteran tosses and turns all night trying to relieve his pain. She stated that the Veteran constantly felt exhausted and had trouble remaining alert during the day. She further stated that the pain the Veteran experienced limited his abilities and had a negative impact on his quality of life. 

The Veteran was afforded a VA examination in March 2012. The Veteran was diagnosed with insomnia due to general medical condition. The Veteran reported that he had been having sleep trouble since the pain in his neck and shoulder had gotten worse. The Veteran reported that he has initial insomnia that can last for hours at times. The Veteran reported that once he does fall asleep, he can awaken anywhere from 8 to 10 times per night. He stated that he feels tired in the morning and throughout the day. He denied any problems with concentration, appetite, depression or interest level and denied suicidal thoughts. 

It was noted that symptoms were not severe enough either to interfere with occupation and social functioning, or to require continuous medication. Upon mental status examination, the Veteran was appropriately dressed and groomed. He was pleasant with the examiner and staff. The Veteran did not show signs of psychomotor agitation. His mood was described as euthymic and his affect was full and appropriate. The Veteran's speech was normal in tone, rate, and content. His thoughts appeared organized and logical. There was no evidence of psychosis and he denied suicidal and homicidal ideations. The Veteran was judged to be a reliable historian. Suspiciousness and panic attacks were absent. The Veteran's concentration was normal. The Veteran was noted as able to understand simple and complex commands. The examiner noted that the Veteran did not appear to be a threat of danger to himself or others.  The Veteran's symptoms were noted as chronic sleep impairment. 

VA treatment records indicate that the Veteran attended VA mental health counseling including group sessions for pain management and sleep impairment between 2012 and 2013. In a May 2012 VA treatment record, the Veteran complained of difficulty going to sleep and that he wakes up multiple times during the night and that during the day he may sleep multiple times for short minutes. It was noted that the Veteran did not have depression. In an August 2012 VA treatment record, the Veteran requested to be seen by mental health for his inability to sleep. 

In the Veteran's September 2012 Notice of Disagreement, the Veteran stated that his insomnia is affecting his ability to function at home with his children and spouse and he has missed work days. The Veteran reported experiencing sudden mood changes, anxiety and depression, and reported that it is affecting his ability to stay alert at work. 

In an October 2012 VA treatment record, the Veteran continued to complain of his inability to sleep and that he needed something to assist in sleeping. The Veteran's emotional status was assessed as anxious. In another October 2012 VA treatment record, the Veteran was diagnosed with depression and anxiety. He reported chronic sleep disturbance, having difficulty getting to and staying asleep. He reported frequent dreams, tossing and turning. He reported that he had no energy with moderate motivation. It was noted that the Veteran's mood was dysthymic with some irritability. The Veteran reported that his concentration and memory are mildly impaired. He denied self-isolating behaviors and was socially engaged. He did not have suicidal or homicidal ideations. 

In a February 2013 VA treatment record, the Veteran was diagnosed with depression. The Veteran reported no change in his sleep patterns and that he continued to suffer from nightmares and dreams. The Veteran reported having two to three hours of sleep, poor energy level and a sad mood.   

In a March 2013 VA treatment record, the Veteran reported depression and anxiety related to his medical issues. The Veteran reported that he continues to work full-time. The Veteran reported a history of depression and anxiety, first noted with trouble sleeping and related to progressive arthritis. The Veteran reported that his inability to sleep at night makes him irritable and sad during the day. The Veteran reported that sleep is his main concern, that he tosses and turns, with occasional nightmares and dreams, and total sleep averages 3 to 4 hours nightly. The Veteran reported that his energy level is low most mornings, with some increase during the day, but some days he experiences no energy or motivation. The Veteran reported that his mood remains sad and irritable with some feelings of helplessness. He reported some mild impairments to concentration and memory, but normal social and leisure activities. He denied suicidal or homicidal ideations. 

Upon mental status examination, the Veteran presented neatly dressed and groomed with excellent hygiene. The examiner noted that the Veteran established and maintained steady eye contact. His speech was clear and coherent in normal tone and rate. His mood was euthymic with pleasant affect. The Veteran was orientated to person, place, time and situation. There no evidence of hallucinations or delusions. The Veteran denied suicidal or homicidal ideations and insight and judgment were intact. The Veteran was assessed with mild and recurrent major depression. 

In an April 2013 VA treatment record, the Veteran was diagnosed with depression and it was noted that the Veteran's depression and anxiety was related to his medical issues. The Veteran reported continued difficulty sleeping. He reported that his mood has stabilized but he usually gets irritable or "grouchy" when he goes without sleep. The Veteran stated that his memory and concentration were intact, but the sometimes when going without sleep, he has difficulty maintaining concentration. The Veteran was noted as having mild to moderate impairment. 

In a May 2013 VA treatment record, the Veteran reported that his sleep has improved and that he is sleeping steadily through the night, most nights without interruption. The Veteran reported that his energy level was improving, that his mood was stable, with normal concentration and memory. The Veteran denied any suicidal or homicidal ideations. 

In a September 2013 treatment record, the Veteran was diagnosed with mild and recurrent major depressive disorder. He was assessed with moderate impairment. 

In an October 2013 VA treatment record, it was indicated that the Veteran was participating in a pain management group for Veterans experiencing adverse effects of chronic physical pain. The Veteran was assessed with major depressive disorder. The Veteran's level of impairment was assessed as moderate and it was noted that the Veteran did not have suicidal or homicidal ideations and/or other psychological crises. In another October 2013 VA mental health treatment record, the Veteran was noted as understanding how stress can exacerbate pain and how thoughts and emotions about pain can create stress. The Veteran's level of impairment was assessed as severe although he did not state suicidal or homicidal ideations and/ or other psychological crises.    

In his March 2014 substantive appeal, the Veteran stated that his chronic sleep impairment has progressively worsened to the point that it was affecting his work efficiency, increasing depression, anxiety and further irritating his arthralgia problems. 

The Veteran was afforded a VA examination in January 2015. The Veteran was diagnosed with persistent insomnia disorder with other medical morbidity. The examiner noted that the Veteran's psychiatric symptoms resulted in occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms were controlled by medication.  The Veteran denied all symptoms of anxiety and depression. He reported that his insomnia was secondary in nature and that he wakes up multiple times throughout the night because he cannot get comfortable. He denied anxiety or racing thoughts that either keep him awake or wake him up, but did report that he becomes frustrated easily when his sleep becomes more intermittent. The examiner noted that the Veteran reported some decreased concentration at work, but that he denied significant occupational impairment aside from needing to sleep in his car during lunch. The Veteran also denied withdrawal or irritability that impaired his social functioning. Chronic sleep impairment was noted as a symptom that applied to the Veteran's diagnosis.

Upon mental status examination, the Veteran was neatly dressed with good grooming. The Veteran's mood was euthymic with congruent affect as evidenced by spontaneous speech, good eye contact, and ease of rapport building. He was alert and orientated to person, place, time and situation. The Veteran's thought process was linear with no evidence of delusions, hallucinations, or obsessional thoughts. His speech was noted as goal-orientated and within normal limits for pace, tone, and volume, and was noted as mildly soft spoked at times. Psychometry activity appeared to be within normal limits if not mildly retarded. The Veteran's insight and judgement were good and he was assessed as appearing to be a reliable historian of average to above average intelligence.

After considering the evidence of record, the Board finds that for the entire period prior to August 9, 2017, the Veteran's insomnia associated with left shoulder strain status post debridement with arthritis more nearly approximates an initial 30 percent rating. Throughout the time period, the Veteran reported chronic sleep impairment.  He is competent to do so and his testimony has been consistent; the Board thus finds these statements credible and highly probative.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, as early as his September 2012, the Veteran reported that his sleep impairment affected his ability to stay alert at work.  In 2014, he reported his sleep impairment was affecting work.  In 2015, the Veteran reported decreased concentration at work and having to sleep in his car at lunch.  These symptoms thus more nearly approximately an occasional decrease in work efficiency.  

A higher evaluation, however, is not for assignment.  Throughout the time period, the Veteran remained employed and was generally functioning satisfactorily.  Although the Veteran reported some decreased concentration and ability to focus, in increasing irritability, and chronic tiredness, at the 2012 VA examination, the Veteran denied concentration problems. The examiner found normal concentration and the ability to understand simple and complex commands.  At the 2015 VA examination, there was some decreased concentration, but mild or transient symptoms.  The Veteran's reported symptoms did not rise to the level of occupational and social impairment with reduced reliability and productivity.  The evidence also did not show a flattened affect, anything other than normal speech, panic attacks, memory difficulties, or impaired judgment.  Although the Veteran reported effects on his social relationships due to chronic sleep impairment, he does not allege difficulty in establishing effective work or social relationships.  In An October 2012 VA record, he reported being socially engaged.  At the 2015 VA examination, the Veteran denied withdrawal or irritability that impaired his social functioning.  Accordingly, the Veteran's insomnia does not more nearly approximate a 50 percent evaluation.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating of 30 percent for service-connected insomnia associated with left shoulder strain status post debridement with arthritis is granted.


REMAND

Remand is required to obtain a current VA examination. Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required. 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c)(4) (2017); Snuffer v. Gober, 10 Vet. App. 400 (1997). The Veteran's most recent VA examination for his right shoulder strain with arthritis was in January 2015, over 3 years prior. At his August 2017 hearing before the Board, the Veteran and his attorney asserted that the Veteran's right shoulder symptoms have worsened. Thus, remand is necessary to assess the current severity of the Veteran's right shoulder strain with arthritis. 


Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of right shoulder strain with arthritis. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  In addition, the examiner must address the following:

(a) If there is evidence of pain on motion, the examiner must indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion. The examiner must record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(b) The examiner must also comment on the functional limitations caused by flare-ups and repetitive use. In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(c) If the Veteran endorses experiencing flare-ups of his right shoulder strain with arthritis, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups. Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up. If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), and that any member of the medical community at large could not provide such an opinion without resorting to speculation.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


